DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Applicants’ response and election of 12 August 2022 are entered.
	Claims 16, 18, 20, 23, 37, 38, and 41-46 have been canceled. Claims 1-15, 17, 19, 21, 22, 24-36, 39, and 40 are pending. Claims 11-15, 17, 19, 21, 22, 30-36, 39, and 40 are withdrawn. Claims 1-10 and 24-29 are being examined on the merits.

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-10 and 24-29) and Ac-VEVSVSVEVDPPTEVSVEVEV-NH2 in the reply filed on 12 August 2022 is acknowledged.  The traversal is on the ground(s) that the Miller art as cited is not prior art as it falls under the prior art exception of 35 U.S.C. 102(b)(1).  This is not found persuasive because even allowing for the statement in the reply to disqualify Miller as prior art, as found below unity of invention is still broken as other art demonstrates that the special technical feature of claim 1 is disclosed in the prior art.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-14, 17, 19, 21, 22, 30-36, 39, and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12 August 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1. Claims 1, 2, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagy-Smith et al. (J. Materials Chemistry B 4:1999-2007, published 16 February 2016, hereafter referred to as Nagy-Smith).
	The Nagy-Smith art discloses self-assembling peptides used to study impact of negative and positively charged sequences (see e.g. p.2001). Nagy-Smith discloses the peptide VEQ3 in Table 1, with the sequence VEVQVEVEVDPPTEVQVEVEV-NH2. This aligns to the broadly claimed peptide as follows:
	VEVQVEVEVDPPTEVQVEVEV
	XBXZXZXBXDPPXBXZXBXBX
	where X is always V except at position 12 where it is a T as allowed by claim 1, B is always E as allowed by claim 1, Z at position 4 is Q as allowed by claim 1, Z at position 6 is E as allowed by claim 1, the intervening motif is DPP as in claim 1, and Z at position 15 is Q as allowed by claim 1. As the sequence aligns to the generic sequence in claim 1, contains a C-terminal amide and a N-terminal free amine, and is less than 50 amino acids in length, it anticipates claim 1.
	With respect to claim 2, the Nagy-Smith sequence also aligns to the sequence in (1a).
	With respect to claim 8, Nagy-Smith indicates the peptides are similar to β-hairpin peptides such as MAX1 (see e.g. p.2001). Nagy-Smith also indicates hydrogels were prepared by adding an equal amount of a solution containing 100 mM BTP, 300 mM NaCl at pH 7.4 and 5-37° C, i.e. the final gel forms with 150 mM NaCl at pH 7.4. Furthermore, the claim describes properties of the peptide in solution, and as discussed by MPEP 2112 a composition and its properties cannot be separated.
	With respect to claim 9, again the claim describes inherent features of the peptide sequence. 
	With respect to claim 10, the peptide of Nagy-Smith is 20 residues in length.

2. Claims 1, 2, 8-10, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butterick et al. (US 2009/0238788 A1, published 24 September 2009, hereafter referred to as ‘788).
	The ‘788 application discloses the peptide MAX23 that has the sequence VEVEVEVEVDPPTEVEVEVEV (see e.g. SEQ ID NO: 41). 
	This aligns to the most generic peptide as claimed as follows:
VEVEVEVEVDPPTEVEVEVEV
	XBXZXZXBXDPPXBXZXBXBX
	Where X is always V except at position 12 where it is a T, B is always E, Z is always E, the intervening sequence is DPP, the N-terminus is a free amine, the C-terminus is a free carboxylic acid, and the peptide is no more than 50 residues in length, all as allowed by claim 1. Therefore ‘788 anticipates claim 1.
	With respect to claim 2, the sequence of ‘788 also anticipates (1a).
	With respect to claims 8 and 9, these reflect inherent properties of the peptide when exposed to the conditions as claimed. See MPEP 2112.
	With respect to claim 10, the peptide of ‘788 is 20 residues in length.
	With respect to claim 24, the ‘788 art suggests incorporation of RGD binding epitopes, i.e. integrin binding peptides (see e.g. [0020]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nagy-Smith et al. (J. Materials Chemistry B 4:1999-2007, published 16 February 2016) OR Butterick et al. (US 2009/0238788 A1, published 24 September 2009) as applied to claim 1 above, and further in view of GenScript (“Custom Peptide Modifications” https://www.genscript.com/peptide_modification.html, published 4 March 2015, hereafter referred to as GenScript).
	The relevance of Nagy-Smith or Butterick is set forth above.
	The difference between the prior art references is while Nagy-Smith teaches C-terminal amidation, in neither reference is it taught that C-terminal amidation and N-terminal acetylation are applied to the peptides.
	The GenScript art discloses that N-terminal acetylation and C-terminal amidation are often combined to remove charge to imitate natural structure, as well as provide stability against enzymatic degradation (see e.g. “1. Amidation and Acetylation”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Nagy-Smith peptide already containing a C-terminal amide or the ‘788 peptide containing free N- and C-termini by introducing an N-terminal acetyl group and a C-terminal amid group as disclosed by GenScript. The rationale comes from GenScript disclosing that such modifications are common in synthetic peptides to remove charges at the N- and C-termini and to increase enzymatic stability. There would have been a reasonable expectation of success because such modifications are routine in the peptide art. The invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

2. Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Butterick et al. (US 2009/0238788 A1, published 24 September 2009) as applied to claim 1 above, and further in view of Shin et al. (US 2017/0196818 A1, published 13 July 2017 priority to 30 June 2014 hereafter referred to as ‘818).
	The relevance of the ‘788 application is set forth above.
	The difference between ‘788 and the claimed invention is that ‘788 does not teach fusion of the RGD sequence via a heterologous linker.
	The ‘818 application discloses alginate-based hydrogels (see e.g. [0311]-[0312]). ‘818 also discloses that the alginates were coupled to an integrin-binding peptide via a Gly4 linker (see e.g. [0311]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the hydrogel of ‘788 could have been modified by using a Gly4 linker as found in ‘818 to attach an integrin-binding peptide to alginate. The rationale comes from ‘818 demonstrating that the heterologous linker allows for attachment of the integrin-binding peptide, with one of ordinary skill in the art recognizing this is a common linker and would be applicable to attachment of the RGD of ‘788 to the base peptide. There would have been a reasonable expectation of success because glycine-based linkers were known in the art and ‘818 shows that similar peptides can be attached with such a linker. The invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Allowable Subject Matter
Claims 3-6 and 26-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claims are drawn to specific peptides that are free of the prior art. The closest art as cited above are the Nagy-Smith or ‘788 references, which teach peptide that read upon the most generic formula (1) and (1a) as claimed. However, in neither reference is it taught or suggested that the formulas of peptides (1b)-(3b) be prepared, where the Z residues are always S. Similarly, the references do not teach or suggest the formulas of peptides (1c)-(3c) where the Z residues are always S and the B residues are E. The specific peptides of formulas (1d)-(3d) are not taught or suggested by the prior art. Likewise, the modified form of the AcVES3 peptide as found in claims 28 and 29 is not taught or suggested by the prior art since the base peptide is free of the prior art. 
The prior art also does not suggest that the isolated peptides be fused to the specific integrin binding peptides of claims 26 and 27.
Therefore, the claims are novel and unobvious pending consideration of any amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658                                                                                                                                                                                                        
/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658